Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach:
A refrigeration appliance apparatus, comprising:  a water-dispensing unit having at least one actuating unit, said actuating unit having a first operating element and at least one additional, second operating element for starting a water removal through said guide; and said first operating element being arranged at least substantially outside a dispensing region of said water-dispensing unit, and said first operating element being configured for direct contact with a vessel to be filled or with a user; said second operating element being arranged substantially within a dispensing region of said water-dispensing unit, and said second operating element being configured for direct contact with a vessel to be filled or with a user, as defined within the context of claim 1 along with all other claim limitations.
A refrigeration appliance apparatus, comprising: a water-dispensing unit having at least one actuating unit with at least one actuating element provided for starting a water removal, said actuating element including at least one actuating portion which protrudes into said dispensing region and projects behind said guide; and
said actuating unit having at least one first operating element and at least one second operating element, and each of said first and second operating elements being configured for direct contact with a vessel to be filled or with a user for starting the water removal, as defined within the context of claim 13 along with all other claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753